Citation Nr: 0334716	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran retired in October 1978 after more than 20 years 
of active duty service, including combat service in the 
Republic of Vietnam, and his decorations include the Army 
Commendation Medal with a V device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for PTSD and assigned an initial 30 percent evaluation, 
effective October 16, 2001.  The veteran perfected a timely 
appeal of this determination to the Board.  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized this 
claim as reflected on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board observes that the veteran has submitted evidence 
after the expiration of the 90-day period following 
notification of certification of appeal to the Board and 
transfer of the appellate record.  See 38 C.F.R. § 20.1304 
(2003).  The evidence consists of a VA discharge summary for 
an inpatient PTSD program to which the veteran was admitted 
on July 9, 2003, and discharged on August 13, 2003.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board finds that 
this evidence is of record and will be reviewed by the Board, 
as the veteran waived review by the agency of original 
jurisdiction in a letter received by the Board in September 
2003.  





FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Since October 16, 2001, the veteran's PTSD has been 
manifested by insomnia; nightmares; intrusive thoughts; 
flashbacks; irritability; depression; social isolation that 
is extreme at times; difficulty with trust and a sense of 
estrangement from others; short-term memory impairment; 
survivor guilt; hypervigilance with paranoid guardedness; 
exaggerated startle response; avoidance; anhedonia; apathy; 
suicidal preoccupation; anger; erratic moods and temper; 
panic anxiety attacks; irrational fears; dysfunctionality 
with relationships and at work; and flare-ups precipitated by 
frequent PTSD-reliving experiences.  In addition, the medical 
evidence shows that the veteran is unemployable due to 
chronic, severe PTSD with persistent symptoms and frequent 
distressing flare-ups.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective October 16, 2001, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  

In reaching this conclusion, the Board acknowledges that, in 
a December 2001 VA letter, the RO requested that the veteran 
submit any additional evidence within 60 days of the date of 
the letter, language that might potentially violate the 
recent decision in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1) (West 2002)).  In light of this decision, 
however, in which the Board finds that the veteran's PTSD 
warrants a total schedular evaluation, effective October 16, 
2001, the veteran is not prejudiced by the Board's review of 
this claim on the basis of the current record.  The Board 
will therefore proceed with the consideration of this case.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Initial Evaluation of the Veteran's PTSD

A.  Background

Since filing his claim of service connection for PTSD in 
October 2001, the record shows that the veteran has received 
VA regular treatment, on both an inpatient and outpatient 
basis, for this disorder.  In this regard, the Board notes 
that the pertinent evidence of record includes VA outpatient 
treatment records, dated from October 2001 to August 2002; a 
May 2002 VA examination report; and an August 2003 VA 
hospital discharge summary.  

The veteran has been receiving outpatient psychotherapy for 
PTSD from a VA Medical Center (VAMC) since August 2001, as 
indicated in an October 2001 VA treatment report.  According 
to the October 2001 report, a Global Assessment of 
Functioning (GAF) score of 43 was assigned on August 1, 2001.  
In addition, the psychologist stated that the veteran was 
probably unemployable due to his severe PTSD.  During the 
course of his treatment, the veteran's GAF score fluctuated 
from as low as 43 to as high as 46.  In a July 2002 report, 
the veteran's treating psychologist made a diagnosis of 
"PTSD, SEVERE, UNEMPLOYABLE, TOTALLY AND PERMANENTLY 
DISABLING."  (Emphasis in original).  

In May 2002, the veteran was afforded a formal VA psychiatric 
examination.  During the examination, the veteran indicated 
that he had had symptoms of PTSD since Vietnam.  He reported 
having problems with hypervigilance, and that he avoided 
crowds and preferred to isolate himself.  He also stated that 
he had difficulty with trust, a sense of estrangement from 
others, as well as irritability and anger.  The veteran also 
indicated that he suffered from depression, anxiety, survivor 
guilt, and daily intrusive thoughts of combat.  In addition, 
he stated that he had short-term memory impairment.  He also 
complained of having insomnia, frequently awakening in 
sweats, and nightmares one to two times per month.  

The examiner described the veteran as neatly dressed, alert, 
cooperative, and oriented, except for confusing the current 
date.  The examiner stated that there was no evidence of 
psychomotor agitation or retardation.  He characterized the 
veteran's mood as "exhausted" and his affect as somewhat 
anxious (emphasis in original).  The examiner further stated 
that the veteran's thought processes were logical and goal 
directed without evidence of looseness of associations.  In 
addition, the examiner noted that the veteran's flexibility, 
adaptability and efficiency in an industrial setting could 
not be evaluated because the veteran had retired several 
years earlier.  On Axis I he diagnosed the veteran as having 
chronic PTSD; on Axis IV he found that the veteran had 
problems with the primary support group and the social 
environment; and on Axis V he estimated that the veteran's 
GAF score was 44.  The examiner concluded that the veteran's 
psychiatric disability clearly met the criteria for a 
diagnosis of PTSD and he estimated the veteran's overall 
level of disability to be in the considerable to severe 
range.  

Based on the above evidence, in a September 2002 rating 
decision, the RO granted service connection for this 
condition and assigned an initial 30 percent evaluation under 
Diagnostic Code 9411, effective October 16, 2001, and the 
veteran perfected an appeal.  

In a November 2002 written argument, the veteran's 
representative, citing the May 2002 GAF score of 44, asserted 
that the veteran should be awarded at least a 70 percent 
award and most likely a 100 percent award.  

On July 9, 2003, at the urging of his outpatient therapists, 
the veteran admitted himself into the Salisbury, South 
Carolina, VAMC with an acute relapse of PTSD.  In the August 
2003 discharge summary, the physician reported that the 
veteran complained of suffering from frequent PTSD-reliving 
experiences and phenomena.  His symptoms included persistent 
anhedonia; apathy; periods of depression with suicidal 
preoccupation; distressing insomnia secondary to recurring 
nightmares; anger; erratic mood and temper; panic anxiety 
attacks; social isolation with alienation extreme at times; 
irrational fears; and flashbacks with strange out-of-body 
experiences when preoccupied with thoughts and memories of 
Vietnam and war and when in a flare-up.  Other symptoms 
included hypervigilance and hyperalertness with paranoid 
guardedness and startle response to loud sounds and noises; 
memory lapses and gaps, inability to focus, and 
destructibility whenever symptoms flare up and secondary to 
heightened levels of stress and anxiety; intrusive thoughts, 
memories, and images of the Vietnam War; dysfunctionality 
with relationships and at work secondary to angry and wild 
moods and temperament; self doubt and low self-esteem; and 
feelings of frustration, rejection, and alienation.  

The physician described the veteran as aloof, tense, 
apathetic and guarded-looking with dull affect.  He stated 
that the veteran's mood was moderately dysthymic with mild 
psychomotor retardation.  He also described the veteran as 
oriented times three, with fairly intact memory and recall 
when not preoccupied with Vietnam and war, and indicated that 
the rest of the veteran's mental status was in line with 
chronic PTSD in acute relapse.  He further stated that the 
veteran was unemployable due to chronic, severe PTSD with 
persistent symptoms and frequent distressing flare-ups.  On 
discharge, the physician noted that symptoms of chronic, 
severe PTSD still persist and fluctuate and that the veteran 
realized the need for ongoing outpatient care.  


B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is evaluated as 30 percent under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that the veteran's PTSD warrants a 100 percent evaluation, 
effective the date of service connection.  In reaching this 
conclusion, the Board notes that two VA examiners have opined 
that the veteran is unemployable due to his severe PTSD and a 
third VA examiner opined that the veteran is probably 
unemployable due to his severe PTSD.  

The first opinion regarding the veteran's employability was 
recorded in an October 2001 VA outpatient treatment report, 
in which the psychologist stated that the veteran was 
probably unemployable due to his severe PTSD.  The second 
opinion, made in a July 2002 VA outpatient treatment report, 
stated that the veteran had severe PTSD that was totally and 
permanently disabling, and that the veteran was unemployable.  
The most recent opinion was offered by the physician who 
prepared the August 2003 VA discharge summary, which was 
based on observations made over a period that exceeded one 
month in an inpatient setting.  That report reflects that the 
veteran was unemployable due to his chronic, severe PTSD with 
persistent symptoms and frequent flare-ups.  Moreover, the 
psychologist estimated that the veteran's current GAF score 
was 35.  In this regard, the Board observes that, according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV), a GAF score of 35 indicates major 
impairment in several areas, such as work.  Indeed, according 
to DSM-IV, a score of 35 reflects an inability to keep a job.  

With respect to the May 2002 VA examination report, the 
examiner did not specifically offer an opinion regarding the 
veteran's ability to work.  The Board observes, however, that 
the veteran had retired several years prior to the 
examination, and that that was the reason cited by the 
examiner for not being able to evaluate the veteran's 
flexibility, adaptability and efficiency in an industrial 
setting.  Thus, the absence of an opinion regarding the 
veteran's ability to work does not reflect a then existent 
ability to work.  Furthermore, the examiner clearly diagnosed 
the veteran as having PTSD and estimated his overall level of 
disability to be in the considerable to severe range.  In 
addition, the examiner estimated the veteran's GAF score to 
be 44, which, according to DSM-IV, reflects that he had 
serious symptoms, including an inability to keep a job.  The 
Board observes that the May 2002 VA examination report is not 
inconsistent with the July 2002 and August 2003 reports with 
respect to the veteran's unemployability.  

In light of the foregoing, the Board concludes that 
entitlement to an initial total schedular rating, effective 
the date of service connection, has been shown.  Further, 
because the 100 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 100 percent rating for PTSD, 
effective October 16, 2001, is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



